Exhibit 10.1

 
SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
 
THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (hereinafter “Settlement
Agreement”) is entered into on January 21, 2010, by and between PROFESSIONAL
BUSINESS BANK, a California corporation, BELVEDERE SOCAL, a California
corporation, WILLIAM BARIBAULT, an individual, STEVAN SAYLOR, an individual,
NORMAN O. BROYER, an individual, DAVID CRONENBOLD, JR., an individual,
LANDAMERICA SOUTHLAND TITLE, and LANDAMERICA FINANCIAL GROUP, INC. on the one
hand (collectively referred to as ‘PBB Parties”), CALCOUNTIES TITLE NATION,
INC., a California corporation (referred to as “CalCounties”), TEAM NATION
HOLDING, INC., a California corporation, TEAM NATION HOLDINGS, INC., a Nevada
corporation doing business in California as TEAM NATION HOLDINGS MANAGEMENT
CORP. (collectively referred to as the “Team Nation Parties”), DENNIS R. DUFFY,
an individual, CHARLOTTE K. DUFFY, an individual,. DENNIS R. DUFFY and CHARLOTTE
K. DUFFY, Trustees of The Duffy Family Trust dated June 11, 1984 as Amended and
Restated September 14, 2007, NORMAN J. FRANCIS, an individual, LOUISE K. OSHIRO,
an individual, DANIEL J. DUFFY, an individual, CYNTHIA S. DUFFY, an individual,
DANIEL JAMES DUFFY and CYNTHIA SUZANNE DUFFY, as Trustees of The Duffy Family
Revocable Living Trust dated October 25, 2005, JANIS OKERLUND, an individual,
JANIS OKERLUND, as Trustee of The Janis Okerlund Revocable Living Trust dated
October 31, 2005 (collectively referred to as the “Guarantors”), DAVID W.
OKERLUND, an individual, DONNA WILLITS, an individual, VISION MANAGEMENT
SOLUTIONS, LLC, a California Limited Liability company, and KE ENTERPRISES,
INC., a California corporation, all collectively referred to as the “Excluded
Parties”, and all collectively referred to as the “Parties” with respect to the
following:
 
 
 

--------------------------------------------------------------------------------


 
 
RECITALS
 
A.   A Complaint for negligence per se, breach of fiduciary duty, breach of
implied covenant of good faith and dealing, negligent interference with respect
to business advantage, intentional interference with respect to business
advantage, slander per se, public disclosure of private facts, violation of
Business and Professions Code 17200 and Declaratory Relief entitled Team Nation
Holding, Inc. et al v. Professional Business Bank, et al., was filed in Orange
County Superior Court under Case No. 30-2008-00111650 (the “Complaint”) on
September 8, 2008. On or about October 2, 2008, a Demand for Arbitration for
(including, but not limited to) Breach of Contract, Breach of Guaranty
Agreements, Fraudulent Transfer and Fraudulent Obligation was filed by
Professional Business Bank against Team Nation Holding, Inc., Dennis R. Duffy,
Charlotte K. Duffy, Dennis R. Duffy and Charlotte K. Duffy, individually and as
Trustees of the Duffy Family Revocable Living Trust dated June 11, 1985; Norman
J. Francis, Louise K. Oshiro, Daniel J. Duffy, individually and as Trustee of
the Duffy Family Revocable Living Trust dated October 25, 2005, Cynthia S.
Duffy, individually and as Trustee of the Duffy Family Revocable Living Trust
dated October 25, 2005, Janis Okerlund, David W. Okerlund, Donna Willits, Vision
Management Solutions, LLC, KE Enterprises, Inc. and Dennis R. Duffy and
Charlotte K. Duffy, Trustees of the Duffy Family Trust dated June 11, 1984 with
the American Arbitration Association. There were various amendments to the sets
of claims and the Court ordered arbitration and consolidation of all pending
matters before the American Arbitration Association, under Case No.
72148Y0100508. All of these various claims are collectively referred to herein
as the “Lawsuit”.
 
B.     The Parties hereto have agreed to settle this matter, including all of
the claims in the Lawsuit and execute documentation to effectuate the terms of
the settlement as set forth herein.
 
 

--------------------------------------------------------------------------------


 
 
THEREFORE, it is agreed by and between the Parties hereto, as follows:
 
1.     There are currently Certificates of Deposits (CDs”) held at Professional
Business Bank in the interest of the Team Nation Parties (a list of the accounts
is attached hereto as Exhibit 1) that will be paid immediately upon performance
of all actions required under this Settlement Agreement to Professional Business
Bank.
 
2.     Professional Business Bank will provide financing, that supersedes and
amends prior financing terms as set forth in this Settlement Agreement, to Team
Nation Holding, Inc., a California corporation for $2.75 million at the rate of
5% interest with monthly payments starting at $20,000 a month increasing by
$5,000 increments each year for 5 years with a balloon payment due at the end of
the 5 year term, with payment commencing January 26, 2010 and due on the 26th of
each month thereafter throughout the 5 year term. This financing will repay two
notes, specifically Note #300679 for $2,381,494.43, principal outstanding and
Note #300767 for $999,797.01 principal outstanding. The CDs amount referenced in
paragraph 1 will be applied to Note #3 00767 and the monthly payments will be
applied to Note #3 00767 first, then Note #300679.
 
3.     If Team Nation Holding, Inc., a California corporation is able to pay off
the above-referenced financing in full on or before 12 months from the date of
execution of this Settlement Agreement, Professional Business Bank will apply an
additional discount of Two Hundred Fifty Thousand Dollars ($250,000) to the
principal amount except that any accrued interest to date will remain owing and
payable.
 
4.     There will be no prepayment penalties incurred by Team Nation Holdings,
Inc. in payment of the financing referenced in paragraph 2.
 
 

--------------------------------------------------------------------------------


 
5.   Personal Guaranty Agreements in the form attached as Exhibit 2 will be
executed by all of above-referenced Team Nation Parties and the Guarantors as
part of this Settlement Agreement.
 
6.     Currently, four individuals own shares in Cal Counties Title Nation, Inc.
namely, Dennis R. Duffy, Daniel Duffy, Janice Okerlund and Norman J. Francis (or
Mr. Francis intends to acquire a 25% interest such that these will be the four
shareholders of the CalCounties Title Nation, Inc.). These four individuals
individually or collectively, their successors, heirs or assigns are required to
maintain a controlling interest (51% or more) in CalCounties Title Nation, Inc.
at all times during the above-referenced 5 year term of the financing. If for
any reason the shares of the four individuals are diluted to total less than
51%, the financing will become immediately due and payable in full. Further, the
shareholders of CalCounties Title Nation, Inc. have an obligation to immediately
report such dilution of shares to Professional Business Bank.
 
7.     A stipulated judgment will be executed against the Team Nation Parties
and the Guarantors, in favor of Professional Business Bank for $3,215,062.37 to
be filed and entered if a default occurs. The total amount of this stipulated
judgment will be adjusted for payments and accrued and unpaid interest as
provided in this Settlement Agreement. A default is defined as a failure to
timely make a monetary payment that is due and owing under the terms of this
Settlement Agreement. If any such payment is not timely made, the Team Nation
Parties will have an opportunity to cure the default within 15 days of receiving
notice of such default via email to Ms. Okerlund at
janis@teamnationholdings.com. If such cure does not take place, the stipulated
judgment will be filed and entered in the Court where these matters where
initially pending. A dismissal with prejudice of the Excluded Parties only will
be filed concurrently with the entry of the stipulated judgment.
 

--------------------------------------------------------------------------------


 
8.     The attachment liens that were obtained during the above-referenced
litigation will be released upon the execution by all Parties of this Settlement
Agreement and the execution of the Personal Guaranties by Guarantors. Attached
hereto as Exhibit 3 is a copy of a letter, the original of which will be signed
by counsel for the PBB Parties and provided to the Team Nation Parties for their
use in obtaining releases of the attachment liens. This provision will be
satisfied by the PBB Parties upon tender of the original signed letters (one for
each of three counties) to the Team Nation parties’ representative.
 
9.      The Team Nation Parties will all provide quarterly financial reports to
Professional Business Bank in the form and on the date they are required to
provide the same to their regulatory agencies.
 
10.            This Settlement Agreement does not require any banking
relationship between the Team Nation Parties and Professional Business Bank
other than that set forth in this Settlement Agreement.
 
11.    Upon receipt of this Settlement Agreement executed in full, counsel for
Professional Business Bank will notify the American Arbitration Association that
this matter is settled so that it can be dismissed. Counsel for the Parties will
also execute dismissals with prejudice of the Lawsuit, except for providing the
Court, pursuant to CCP 664.6, the ability to retain jurisdiction to enforce the
terms of this Settlement Agreement and enter a possible judgment pursuant to
stipulation as set forth herein, if necessary.
 
12.    All Parties agree to cooperate as necessary with the execution of any
documents referenced in this Settlement Agreement. If those documents are not
executed, this Settlement Agreement will not be deemed to have been fully
executed. In other words, the date that the Settlement Agreement will be deemed
executed is the date upon which the Settlement
 

--------------------------------------------------------------------------------


 
Agreement and all required documentation is executed. All documents must be
executed on or before January 22, 2010.
 
13.    Other than the obligations set forth in this Settlement Agreement, the
Stipulated Judgment, should it be entered, and the personal guaranties to be
executed by the Team Nation Parties and the Guarantors, all Parties including,
all individually named Parties, the PBB Parties, CalCounties, the Team Nation
Parties, the Guarantors, and the Excluded Parties do hereby release and forever
discharge each other and all of their respective employees, representatives,
successors, agents, attorneys, directors from any and all manner of action or
actions, cause or causes of actions, suits, debts, liens, liability, claims,
demands, damages, losses, costs or expenses, of any nature whatsoever, known or
unknown, fixed or contingent arising out of or connected with the litigation.
 
14.    The Parties acknowledge that they are familiar with the provisions of
California Civil Code § 1542, which provides as follows:
 
“A general release does not extend to claims which the creditor
 
does not know or suspect to exist in his favor at the time of
 
executing the release, which if known by him, must have
 
materially affected his settlement with the debtor”
 
The Parties waive their rights under this section and any other statutes, or
common law principles of similar effect, other than the obligations set forth in
this Settlement Agreement, the Stipulated Judgment, should it be entered, and
the personal guaranties to be executed by the Team Nation Parties and
Guarantors.
 
15.            The Parties have been represented in the Lawsuit and in the
preparation of this Settlement Agreement by independent counsel of their own
choice. The Parties agree that this
 
 

--------------------------------------------------------------------------------




Settlement Agreement is being executed voluntarily and that each has been given
a reasonable amount of time to consider the terms of this Settlement Agreement
before executing this Settlement Agreement.
 
16.     Pursuant to Evidence Code section 1123(b), this Settlement Agreement is
enforceable, binding and admissible in a court of law, and shall be binding
upon, and shall inure to the benefit of the representative heirs, successors,
representatives and assigns of the Parties hereto. The Court shall retain
jurisdiction until all the terms of this Settlement Agreement have been carried
out, pursuant to Code of Civil Procedure Section 664.6.
 
17.    The Parties hereto shall execute all other documents as may be necessary
and proper to carry out the terms of this Agreement.
 
18.    The Parties acknowledge that they may hereafter discover facts different
from or in addition to those they now know or believe to be true with respect to
the claims, demands, causes of action, obligations, damages and liabilities of
any nature whatsoever that are the subject of the release set forth in paragraph
13 of this Settlement Agreement, and they expressly agree to assume the risk of
the possible discovery of additional or different facts, and agree that this
Settlement Agreement shall be and remain effective in all respects, regardless
of such additional or different facts.
 
19.    The Parties warrant that they have made no assignment, and will make no
assignment, of any claim, chose in action, right of action, or any right of any
kind whatsoever, embodied in any of their claims of any kind referred to herein,
and that no other person or entity had or has any interest in any of the
demands, obligations, actions, causes of action, debts, liabilities, rights,
contracts, damages, attorneys’ fees, costs, expenses, losses, or claims referred
to herein.
 
 

--------------------------------------------------------------------------------




 
20.    This Settlement Agreement constitutes the entire agreement between the
Parties who have executed it and supersedes any and all other agreements,
understandings, negotiations or discussions, either oral or in writing, express
or implied, between the Parties to this Settlement Agreement. The Parties to
this Settlement Agreement each acknowledge that no representations, inducements,
promises, agreements or warranties, oral or otherwise, have been made by them,
or anyone acting on their behalf, which are not embodied in this Settlement
Agreement, that they have not executed this Settlement Agreement in reliance on
any such representation, inducement, promise, agreement or warranty, and that
any representation, inducement, promise, agreement or warranty not contained in
this Settlement Agreement, including, but not limited to, any purported
supplements, modifications, or terminations of this Settlement Agreement shall
be valid or binding, unless executed in writing by all of the Parties to this
Settlement Agreement.
 
21.    This Settlement Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed under
the laws of said State.
 
22.    All Parties hereto will bear their own attorneys’ fees and costs incurred
in connection with the prosecution or defense of the Lawsuit and the preparation
of this Settlement Agreement.
 
23.    Any dispute arising out of this Settlement Agreement will be subject to
arbitration in Los Angeles County pursuant to the American Arbitration
Association Commercial Arbitration Rules. In the event any Party hereto
initiates legal proceedings against the other to enforce or interpret the
provisions of this Settlement Agreement, the prevailing Party in such litigation
shall be entitled to recover her or his reasonable attorneys’ fees and costs of
litigation from the Party not prevailing.
 
 

--------------------------------------------------------------------------------


 
 
24.    This Settlement Agreement may be executed in counterparts and when signed
by all Parties hereto shall constitute one single document.
 
25.   Should any of the provisions of paragraphs 1 through 10 need to be
modified, altered or terminated by mutual consent, the only Parties needed to
execute such a modification, etc. are Professional Business Bank on the one hand
and the TEAM Nation Parties and the Guarantors on the other hand.
 
THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT CAREFULLY, AS THIS
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 

 

DATED: January 21, 2010   PROFESSIONAL BUSINESS BANK, a California corporation  
        By: /s/ Mary Lynn D. Lenz                       Title: President & CEO  
          DATED: January 19, 2010    /s/ William
Baribault                                WILLIAM BARIBAULT             DATED:
January 20, 2010   /s/ Stevan Saylor                                         
STEVAN SAYLOR
            DATED: January 19, 2010   /s/ Norman O. Broyer    
NORMAN O. BROYER
     

 


 
****SIGNATURES ON NEXT PAGE****
 
 
 

--------------------------------------------------------------------------------


 
 
 

DATED: January __, 2010   BELVEDERE SOCAL, a California corporation          
By:                                                              Title:        
    DATED: January 21 , 2010  
                                                                       DAVID
CRONENBOLD, JR.             DATED: January __, 2010   TEAM NATION HOLDING, INC.,
a California corporation          
By:                                                              Title:        
    DATED: January __, 2010  
TEAM NATIONS HOLDINGS, INC., a Nevada
corporation doing business as TEAM
NATION HOLDINGS MANAGEMENT CORP.
        By:                                                              Title:
            DATED: January __, 2010   CALCOUNTIES TITLE NATION, INC., a
California corporation          
By:                                                              Title:        
                                                                          DATED:
January __, 2010  
DENNIS R. DUFFY, individually and as trustee of the
Duffy Family Trust dated June 11, 1984 as Amended
and Restated September 14, 2007
     

 
 
 
****SIGNATURES ON NEXT PAGE****
 
 

--------------------------------------------------------------------------------




 
 
 

DATED: January __, 2010  
                                                                     
CHARLOTTE K. DUFFY, individually and as trustee
of the Duffy Family Trust dated June 11, 1984 as
Amended and Restated September 14, 2007
            DATED: January __, 2010  
                                                                       NORMAN J.
FRANCIS             DATED: January __, 2010  
                                                                       LOUISE K.
OSHIRO             DATED: January __, 2010  
                                                                  
   
DANIEL J. DUFFY, individually and as trustee of
The Duffy Family Revocable Living Trust dated
October 25, 2005
            DATED: January __, 2010  
                                                                  
   
CYNTHIA S. DUFFY, individually and as trustee of
The Duffy Family Revocable Living Trust dated
October 25, 2005
          DATED: January __, 2010  
                                                                     
JANIS OKERLUND, individually and as trustee of
The Janis Okerlund Revocable Living Trust dated
October 31, 2005
          DATED: January __, 2010  
                                                                 
    DAVID W. OKERLUND

 
****SIGNATURES ON NEXT PAGE****
 
 

--------------------------------------------------------------------------------


 

      DATED: January __, 2010  
VISION MANAGEMENT SOLUTIONS, LLC, a
California Limited Liabilty company
          By:                                                             
Title:             DATED: January __, 2010   KE ENTERPRISES, INC., a California
corporation          
By:                                                              Title:

 
 




--------------------------------------------------------------------------------


 


Exhibit 1
 
Certificates of Deposit held at Professional Business Bank under the following
account names:
 
Dennis Duffy #6864 $106,239.02 principal, interest thru 1/14/10 $109.12 accrues
at $2.18/day;
Dan Duffy #7077 $52,529.36 principal, interest thru 1/14/10 $88.48 accrues at
$2.16/day;
Dan Duffy #6863 $53,236.87 principal, interest thru 1/14/10 $54.66 accrues at
$1.09/day;
Team Nation Holding Corporation #7093 $106,592.84 principal, interest 1/14/10
today $96.37
accrues at $4.38/day;
Janis Okerlund #6865 $53,243.17 principal, interest thru 1/14/10 $54.68 accrues
at $1.09/day;
Janis Okerlund #7076 $52,529.36 principal, interest thru 1/14/10 $88.48 accrues
at $2.16/day;
and
Norman Francis #6866 $107,072.04 principal, interest thru 1/14/10 $110.00
accrues at $2.20/day.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 3
 
HAHN HAHN LLP
LEONARD M. MARANGI*
INCLUDING PROFSSSIONAL CORPORATIONS BENJAMIN W. HAHN 1869-1932
WILLIAM S. JOHNSTONE, JR.*
LAWYERS EDWIN F. HAHN 1872-1961
DON MIKE ANTHONY
NINTH FLOOR HERBERT L. HAHN 1893-1982
WILLIAM K. HENLEY*
301 EAST COLORADO SOULEVARD STANLEY L. HAHN 1910-2005
CLARK R. BYAM*
PASADENA, CALIFORNIA 91101-1977
MARC R. ISAACSON*
  RETIRED PARTNERS SUSAN T. HOUSE*   DAVID K. ROBINSON DIANNE H. BUKATA   LOREN
H. RUSSELL GENE E. GREGG, JR. January 14, 2010 RICHARD L. HALL R. SCOTT JENKINS*
    DALE R. PELCH*   OF COUNSEL KARL I. SWAIDAN   GEORGE R. BAFFA CHRISTIANNE F.
KERNS   JULIETTE M. HARRHY LAURA V. FARBER     CHRISTOPHER J. CURRER   TELEPHONE
TODD R. MOORE   (626) 796-9123 CANDICE K. ROGERS     RITA M. DIAZ   FACSIMILE
KARLA C. SERENTSEN   (626) 449-7357 HAEGYUNG CHO     RYAN A. KAYE   AUTHOR’S
E-MAIL  
ifarber@hahnlawyers.com

 
* PROFESSIONAL CORPORATION

 
San Bernardino County Sheriffs Department
Attention: Veronica Schofield
157 W. 5th Street, 3rd Floor
San Bernardino, California 92415
 
Re:   Request for Release of Attachment Lien
Orange County Civil Case No. 30-2008-00111650
SBCSD File No. 09-13259
 
Dear Ms. Shofield:
 
I am the attorney of record for Professional Business Bank (“PBB”), Plaintiff in
the above-entitled civil action.
 
On May 26, 2009, PBB secured an attachment lien against real property situated
in San Bernardino County California, by recording a Notice of Attachment and
Writ of Attachment in the San Bernardino County Recorder’s Office.
 
This letter serves as PBB'ss formal request that your office effect a release of
the above- referenced lien, by issuing a Notice of Release for the property, by
recording the same in the San Bernardino County Recorder’s Office, and by taking
any further action necessary to release the lien.
 
The information you will require to effect the release of the lien, including
the description of the property, is as follows:
 

Property Address: 42595 Ruben Way, Big Bear Lake, California 92315   Legal
Description: Lot 19 of Tract 10924, in the City of Big Bear Lake, County of San
Bernardino, California, as per map recorded in Book 155, Pages 30 and 31, Maps
of Record, in the Office of the
County Recorder of said County


 

--------------------------------------------------------------------------------


   
 
San Bernardino County Sheriffs Department
January 14, 2010
Page 2
 
 
 
 

Property Owner:
Defendant, Donna Willits. (Defendant’s
mailing address is believed to be 4236 Elliot
Trail, Frazier Park, California 93225)
  Additional Defendants:
Dennis R. Duffy and Charlotte K. Duffy, as
Trustees of the Duffy Family Trust dated July
11, 1984. (Defendants’ mailing address is
believed to be 21560 Casino Ridge Road,
Yorba Linda, California 92887)
Recording Date and No:
May 26, 2009; document number 2009-
0228324
    SBCSD File No.:
09-13259
    Lien Amount:
$1,330,000.00
   

 
Please find enclosed a check payable to the San Bernardino County Sheriffs
Department in an amount not to exceed $40.00 and a check payable to the San
Bernardino County Recorder in an amount not to exceed $75.00, as payment for all
fees associated with the release of the attachment lien. Once the release is
effected, please send me the original recorded Notice of Release in the enclosed
self-addressed stamped envelope provided for your convenience.
 
Please contact me if you have any questions.
 
Very truly yours,
 
 
 
Laura V. Farber
of HAHN & HAHN LLP
 
 
LVF :nls
Enclosures
 
            

--------------------------------------------------------------------------------


 
HAHN HAHN LLP
LEONARD M. MARANGI*
INCLUDING PROFSSSIONAL CORPORATIONS BENJAMIN W. HAHN 1869-1932
WILLIAM S. JOHNSTONE, JR.*
LAWYERS EDWIN F. HAHN 1872-1961
DON MIKE ANTHONY
NINTH FLOOR HERBERT L. HAHN 1893-1982
WILLIAM K. HENLEY*
301 EAST COLORADO SOULEVARD STANLEY L. HAHN 1910-2005
CLARK R. BYAM*
PASADENA, CALIFORNIA 91101-1977
MARC R. ISAACSON*
  RETIRED PARTNERS SUSAN T. HOUSE*   DAVID K. ROBINSON DIANNE H. BUKATA   LOREN
H. RUSSELL GENE E. GREGG, JR. January 14, 2010 RICHARD L. HALL R. SCOTT JENKINS*
    DALE R. PELCH*   OF COUNSEL KARL I. SWAIDAN   GEORGE R. BAFFA CHRISTIANNE F.
KERNS   JULIETTE M. HARRHY LAURA V. FARBER     CHRISTOPHER J. CURRER   TELEPHONE
TODD R. MOORE   (626) 796-9123 CANDICE K. ROGERS     RITA M. DIAZ   FACSIMILE
KARLA C. SERENTSEN   (626) 449-7357 HAEGYUNG CHO     RYAN A. KAYE   AUTHOR’S
E-MAIL  
ifarber@hahnlawyers.com

 
* PROFESSIONAL CORPORATION
 
 
Riverside County Sheriffs Department
Attention: Anna Garcia
46-200 Oasis Street, Room B15
Indio, California 92201
 
Re: Request for Release of Attachment Lien
          Orange County Civil Case No. 30-2008-00111650
          RCSD File No. 2008039272


 
Dear Ms. Garcia:
 
 
I am the attorney of record for Professional Business Bank (“PBB”), Plaintiff in
the above-entitled civil action.
 
On February 9, 2009, PBB secured an attachment lien against real property
situated in Riverside County California, by recording a Notice of Attachment and
Writ of Attachment in the Riverside County Recorder’s Office.
 
This letter serves as PBB’s formal request that your office effect a release of
the above- referenced lien, by issuing a Notice of Release for the property, by
recording the same in the Riverside. County Recorder’s Office, and by taking any
further action necessary to release the lien.
 
The information you will require to effect the release of the lien, including
the description of the property, is as follows:
 

Property Address:
79680 Rancho La Quinta, La Quinta,
California 92253   Legal Description:
Lot 8 of Tract No. 29457-1, in the City of La 
Quinta, County of Riverside, California, as per map recorded in Book 294, Pages
3 to 8, inclusive of maps, in the Office of the County
Recorder of said County

 

--------------------------------------------------------------------------------


 
Riverside County Sheriffs Department
January 14, 2010
Page 2
 
 
 

Property Owners:
Defendants, Norman Francis and Louise
Oshiro (Defendants’ mailing address is
believed to be 4600 Brewster Drive, Tarzana,
California 91356)
  Recording Date and No:
February 9, 2009; document number 2009-
0060871
    RSCD File No.:
2008039272
    Lien Amount:
$734,000.00
   

 
 
Please find enclosed a check payable to the Riverside County Sheriffs Department
in an amount not to exceed $150.00, as payment for all fees associated with the
release of the attachment lien. Once the release is effected, please send me the
original recorded Notice of Release in the enclosed self-addressed stamped
envelope provided for your convenience.
 
Please contact me if you have any questions.
 
Very truly yours,
 
 
 
Laura V. Farber
of HAHN & HAHN LLP
 
 
LVF :nls
Enclosures
 
 

--------------------------------------------------------------------------------


 
HAHN HAHN LLP
LEONARD M. MARANGI*
INCLUDING PROFSSSIONAL CORPORATIONS BENJAMIN W. HAHN 1869-1932
WILLIAM S. JOHNSTONE, JR.*
LAWYERS EDWIN F. HAHN 1872-1961
DON MIKE ANTHONY
NINTH FLOOR HERBERT L. HAHN 1893-1982
WILLIAM K. HENLEY*
301 EAST COLORADO SOULEVARD STANLEY L. HAHN 1910-2005
CLARK R. BYAM*
PASADENA, CALIFORNIA 91101-1977
MARC R. ISAACSON*
  RETIRED PARTNERS SUSAN T. HOUSE*   DAVID K. ROBINSON DIANNE H. BUKATA   LOREN
H. RUSSELL GENE E. GREGG, JR. January 14, 2010 RICHARD L. HALL R. SCOTT JENKINS*
    DALE R. PELCH*   OF COUNSEL KARL I. SWAIDAN   GEORGE R. BAFFA CHRISTIANNE F.
KERNS   JULIETTE M. HARRHY LAURA V. FARBER     CHRISTOPHER J. CURRER   TELEPHONE
TODD R. MOORE   (626) 796-9123 CANDICE K. ROGERS     RITA M. DIAZ   FACSIMILE
KARLA C. SERENTSEN   (626) 449-7357 HAEGYUNG CHO     RYAN A. KAYE   AUTHOR’S
E-MAIL  
ifarber@hahnlawyers.com

 
* PROFESSIONAL CORPORATION


 
Orange County Sheriffs Department
1275 North Berkeley Avenue, Room 360
Fullerton, California 92832
 
Re: Request for Release of Attachment Liens
      Orange County Civil Case No. 30-2008-00111650
      OCSD File Nos. N0922651N095818
 
 
Dear Sir or Madam:
 
I am the attorney of record for Professional Business Bank (“PBB”), Plaintiff in
the above-entitled civil action.
 
On February 6, 2009 and May 21, 2009, respectively, PBB secured two attachment
liens against real property situated in Orange County California, by recording
Notices of Attachment and Writs of Attachment in the Orange County Recorder’s
Office.
 
This letter serves as PBB’s formal request that your office effect a release of
the above- referenced liens, by issuing a Notice of Release for each property,
by recording the same in the Orange County Recorder’s Office, and by taking any
further action necessary to release the liens.
 
The information you will require to effect releases of the liens, including the
description• of each property, is as follows:
 

Property Address:
21560 Casino Ridge Road, Yorba Linda, California
92887
  Legal Description:
Lot 20 of Tract No. 16186, in the City of Yorba Linda,
County of Orange, California, as per map recorded in
Book 848, Pages 7 to 14 inclusive, of Miscellaneous
Maps, Records of Orange County, California
      Property Owners:
Defendants, Dennis R. Duffy and Charlotte K. Duffy, as
Trustees of the Duffy Family Trust dated July 11, 1984.
(The property is believed to be Defendants’ mailing
address)

 

--------------------------------------------------------------------------------


 
Orange County Sheriffs Department
January 14, 2010
Page 2
 
 
 
 

Recording Date and No:
May 21, 2009; document number 2009000257719
    OCSD File No.:
N0922651
    Lien Amount:
$793,491.84
    Property Address:
3978 Sage Ridge Drive, Yorba Linda, California
92887
    Legal Description:
Lot 8 of Tract No. 16186, as shown on a map recorded in
Book 848, Pages 7 to 14 inclusive, of Miscellaneous
Maps, Records of Orange County, California
    Property Owners:
Defendants, Daniel J. Duffy and Cynthia S. Duffy, as
Trustees of the Duffy Family Revocable Living Trust
dated October 25, 2005. (The property is believed to be
Defendants' mailing address)
    Recording Date and No:
February 6, 2009; document number 2009000053984
    OCSD File No.:
N095818
    Lien Amount:
$100,000.00
   

 
 
Please find enclosed a check payable to the Orange County Sheriffs Department in
an amount not to exceed $250.00, as payment for all fees associated with the
release of the attachment liens from both properties. Once the releases are
effected, please send me the original recorded Notices of Release in the
enclosed self-addressed stamped envelope provided for your convenience.
 
 
Please contact me if you have any questions.
 
Very truly yours,
 
 
 
Laura V. Farber
of HAHN & HAHN LLP
 
 
LVF :nls
Enclosures